Name: Commission Regulation (EEC) No 3510/82 of 23 December 1982 fixing the conversion factors applicable to tuna
 Type: Regulation
 Subject Matter: agricultural policy;  technology and technical regulations;  agri-foodstuffs;  fisheries;  economic analysis
 Date Published: nan

 Avis juridique important|31982R3510Commission Regulation (EEC) No 3510/82 of 23 December 1982 fixing the conversion factors applicable to tuna Official Journal L 368 , 28/12/1982 P. 0027 - 0028 Finnish special edition: Chapter 4 Volume 1 P. 0063 Spanish special edition: Chapter 04 Volume 2 P. 0042 Swedish special edition: Chapter 4 Volume 1 P. 0063 Portuguese special edition Chapter 04 Volume 2 P. 0042 *****COMMISSION REGULATION (EEC) No 3510/82 of 23 December 1982 fixing the conversion factors applicable to tuna THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), and in particular Article 17 (6) thereof, Whereas a Community producer price is fixed every year for tuna intended for the canning industry; Whereas the conversion factors applicable to the different species, sizes and presentations of tuna should also be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors applicable to the different species, sizes and presentations of tuna shall be as listed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1982. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 379, 31. 12. 1981, p. 1. ANNEX I. Conversion factors applicable to the different species of tuna 1.2 // // // Species // Conversion factor // // // A. Yellowfin (Thunnus albacares) // // - weighing more than 10 kg each // 1 // - weighing not more than 10 kg each // 0;91 // B. Albacore (Thunnus alalunga) // // - weighing more than 10 kg each // 1;14 // - weighing not more than 10 kg each // 1;45 // C. Other species // 0;64 // // II. Conversion factors applicable to each of the species referred to in Section I depending on the presentation 1.2 // // // Presentation // Conversion factor // // // A. Whole // 1 // B. Gutted and without gills // 1;14 // C. Other // 1;24 // //